DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This Office Action is in response to remarks and amendments submitted on 11/19/2020, in which claims 1, 3-6, 8, 10-13, 15, and 17-19 were presented for further examination, and in which claims 21-26 were newly presented for examination. The applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action:
Claims 1, 8, 15, and 18-19 are currently amended. 
Claims 2, 7, 9, 14, 16, and 20 were cancelled.
Claims 1, 3-6, 8, 10-13, 15, 17-19, and 21-26 are pending.

Response to Arguments
The Applicant’s remarks and/or arguments filed 11/19/2020, requesting reconsideration of claims 1, 3-6, 8, 10-13, 15, 17-19, and 21-26, have been fully considered. 

The Examiner is entitled to give the claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-

With regard to the previous 35 USC § 103 rejection, applicant amended the independent claims and asserts the cited references do not teach or suggest the amended limitations of each independent claim. 

The examiner notes applicant’s amendments and arguments are persuasive with regard to the cited combination of references, Satyanarayanan: US PGPub 20130218885 and Makanawala: US PGPub 20130262598. However, applicant's amendments and arguments necessitated a new ground of rejection. The new ground of rejection is made under Satyanarayanan: US PGPub 20130218885 and Grignon: US PGPub 20140330732, which are shown to teach the combination of elements presented in at least independent claims 1, 8, and 15.

It should be noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: social media interface to access, a conversation context profile generator to access and determine”, “an entitlement manager to grant”, and “an in-context searcher to determine, perform, and provide in claims 8, 11, and 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The impacted elements are generally disclosed throughout the specification disclosure as follows: 
At least, instant specification, ¶ [0025], discloses examples disclosed herein facilitate the deployment of virtual machine resources in cloud computing platforms via social media interfaces. 
At least instant specification, ¶ [0072], discloses the example conversation context profile generator generates and updates conversation context profiles. 
At least instant specification, ¶ [0081], discloses the example entitlement manager arbitrates whether user access to services can be automatically granted or whether human involvement (e.g., action from an administrator is necessary. In some examples, the entitlement manager accesses the cloud resource management system in response to a request for a cloud computing resource and automatically determines if a user is entitled access to the cloud computing resource.
At least instant specification, ¶ [0078], discloses the example in-context searcher retrieves and searches for resources and/or information in the cloud computing system. The example in-context searcher also analyzes search-related keywords in electronic messages and accesses profiles to determine a search scope. In some examples, a search scope constrains the search to resources and/or information that a user is authorized to access.
For each of the above-mentioned elements, it has been determined the specification disclosure may not provide sufficient structure to implement the claimed functions. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 10-13, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “social media interface to access, a conversation context profile generator to access and determine”, “an entitlement manager to grant”, and “an in-context searcher to determine, perform, and provide” in claim 8, 11, and 12 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear whether there is sufficient supporting structure or whether an algorithm exists to adequately perform the entire claimed functions. 
The impacted elements are generally disclosed throughout the specification disclosure as follows: 
At least, instant specification, ¶ [0025], discloses examples disclosed herein facilitate the deployment of virtual machine resources in cloud computing platforms via social media interfaces. 
At least instant specification, ¶ [0072], discloses the example conversation context profile generator generates and updates conversation context profiles. 
At least instant specification, ¶ [0081], discloses the example entitlement manager arbitrates whether user access to services can be automatically granted or whether human involvement (e.g., action from an administrator is necessary. In some examples, the entitlement manager accesses the cloud resource management system in response to a request for a cloud computing resource and automatically determines if a user is entitled access to the cloud computing resource.
At least instant specification, ¶ [0078], discloses the example in-context searcher retrieves and searches for resources and/or information in the cloud computing system. The example in-context searcher also analyzes search-related keywords in electronic messages and accesses profiles to determine a search scope. In some examples, a search scope constrains the search to resources and/or information that a user is authorized to access.
For each of the above-mentioned elements, it has been determined the specification disclosure may not provide sufficient structure to implement the claimed functions. Applicant’s cooperation is necessary to point out the corresponding structures in the event applicant believes the examiner has failed to identify pertinent information, to the impacted elements, within the specification disclosure. 
Dependent claims 10, 13, and 23-24 are also rejected by virtue of their dependencies and for failing to cure the deficiencies of the respective independent claims.
The claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-13, 15, 17-19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication, US 20130218885, to Rajaram Satyanarayanan, hereinafter "Satyanarayanan”, in view of U.S. Patent Application Publication, US 20140330732, to Yanik Grignon, hereinafter “Grignon”.

Regarding claim 1, Satyanarayanan teaches method to interact with users in a cloud computing system (Satyanarayanan, ¶ [0007], discloses systems, methods, and apparatus for context-aware messaging. A method for providing a contextual view for an information feed is provided. The method may comprise hosting a conversation between two or more users, where the conversation generates text included in a conversation thread. Further, Satyanarayanan, ¶ [0090], discloses context attribute sources may include external sources … external sources may be any sources of contextual information that are located in or provided by networks, clouds, databases, or service providers), the method comprising: 
accessing, by executing an instruction with at least one processor of a server (Satyanarayanan, ¶ [0010], discloses the system may comprise a processor. The system may further comprise one or more stored sequences of instructions which, when executed by the processor), an electronic message received from a user via a social media interface (Satyanarayanan, ¶ [0070], discloses contextual view engine may have access to numerous sources of context attributes, and may incorporate relevant context attributes into a presentation of one or more conversation threads in messaging service. Further, Satyanarayanan, ¶ [0072], discloses feed post ranking engine may include a parsing engine capable of parsing text. Contextual view engine may provide one or more conversation threads to the parsing engine of feed post , the electronic message including a query of the cloud computing system catalog (Satyanarayanan, ¶ [0089], discloses Service Cloud® console provided by Salesforce.com® as a context attribute source. Satyanarayanan, ¶ [0093], discloses a connection event database (corresponding to catalog) may be searched to identify and rank physical connections based on a user's context. As previously discussed, physical interactions between one or more entities, such as a salesperson and a customer, may be inferred based on various indicators, such as a physical proximity and an amount of time spent within that physical proximity. Satyanarayanan, ¶ [0072], discloses contextual view engine may provide one or more conversation threads to the parsing engine of feed post ranking engine. The parsing engine may be capable of performing one or more operations to extract text and identifiers associated with entities associated with the received conversation thread, such as the entities having the conversations or entities mentioned in the conversation … Feed post ranking engine may be communicatively coupled to feed entity index, and may be configured to query a data store included in feed entity index to identify one or more data values based on search terms weighted by the previously described parsed information. Thus, feed post ranking engine may analyze information and terms parsed from messages and conversation threads to generate scores associated with the information); 
accessing from a database, by executing an instruction with the at least one processor (Satyanarayanan, ¶ [0010], discloses the system may comprise a processor. The system may further comprise one or more stored sequences of instructions which, when executed by the processor), a user profile indicative of a plurality of resources that the user is authorized to access, a group profile indicative of members of a group that use the resource, and a service profile indicative of a plurality of services that the user is authorized to access (Satyanarayanan, FIG. 1, discloses a salesperson context, including sub-contexts. Satyanarayanan, ¶ [0053], discloses a user may be a salesperson who subscribes to services provided by an on-demand service provider, such as Salesforce.com®… The context attribute interface and a context data store may retrieve and store contextual information and context attributes from various different sources and integrate the contextual information into existing services that the salesperson already subscribes to. For example, the salesperson may interact with a customer, who may be part of a particular organization that is situated at a particular location. The context attribute interface and the context data store may retrieve context attributes identifying the customer's name, a product that the customer bought, and an account associated with the customer's organization. Such information may be retrieved from a multi-tenant database system which may provide a customer relationship management (CRM) database. Further, Satyanarayanan, ¶ [0094], discloses the salesperson may have installed and configured a software package for the customer), the plurality of services associated with the resource (Satyanarayanan, ¶ [0127], discloses data field may include context attribute which has been presented in response to the salesperson mentioning an online video resource associated with the product the customer needs help with. As previously discussed, the customer has asked for support for product xyz. In response to the customer's inquiry, the salesperson has recommended that the customer view a YouTube® presentation referenced in an online resource, such as a Knowledge base provided by Salesforce.com®); 
determining, by executing an instruction with the at least one processor (Satyanarayanan, ¶ [0010], discloses the system may comprise a processor. The system may further comprise one or more stored sequences of instructions which, when executed by the processor), a conversation context profile for the electronic message from the user based on overlapping attributes of the user profile, the group profile, and the service profile (Satyanarayanan, ¶ [0043], discloses a user could be a salesperson of a company, which is a tenant of the database system that provides a database service. Satyanarayanan, ¶ [0054], discloses the context attribute interface and the context data store may retrieve contextual information from other sources as well, such as a log or history file detailing the salesperson's interactions with an enterprise application, and various data objects within the enterprise application. Furthermore, the context attribute interface and the context data store may retrieve contextual information from an event database that stores connection events describing connections and interactions between the salesperson and other entities, such as the customer. Further, Satyanarayanan, ¶ [0078], discloses system may include context data store, user products and services store, and context attribute sources, which may include physical connection events, group contextual metadata, enterprise application interaction events, and external sources), the conversation context profile to constrain a search scope of the query in the electronic message to first information in the catalog (Satyanarayanan, ¶ [0095], discloses information associated with the connection events may be parsed to identify and extract entities relevant to the connection events. Thus, a parsing engine may be used to search the information retrieved from the connection event database, identify identifiers associated , the first information corresponding to the overlapping attributes (Satyanarayanan, ¶ [0132], discloses a parsing engine may search text included in a conversation thread and extract relevant information. For example, a context attribute interface may include a parsing engine that searches a chat history of a communication tool, parses the searched text, and extracts any identified entities into an intermediary data object. In one example, entities such as a user name, a product, a company, an account, or a location may be extracted if mentioned within the conversation thread);  2U.S. Serial No. 14/788,393Attorney Docket No. C443.01 Response to Final Office Action dated September 4, 2019 
performing, by executing an instruction with the at least one processor (Satyanarayanan, ¶ [0010], discloses the system may comprise a processor. The system may further comprise one or more stored sequences of instructions which, when executed by the processor), a search in the catalog based on the query , the search performed on the first information in the catalog within the search scope (Satyanarayanan, ¶ [0094], discloses a user, such as a salesperson, may be engaged in an instant message-based conversation with a customer. The context attribute interface may have parsed context attributes from the message thread, such as an identity of the salesperson, an identity of the customer, and a topic of the conversation. In this example, the conversation may be about technical support or follow up support for a particular product that the salesperson sold to the customer. The context attribute interface may query the connection event database based on identifiers associated with the salesperson, customer, and product. The query may return two connection events in which the salesperson traveled to the customer's location. A first connection event may have been generated when the salesperson went to the customer to provide the product to the customer. For example, the salesperson may have installed and configured a software package for the customer. The second connection event may have been generated based on a follow up visit to update the software package), and the search excluding third information in the catalog that is not within the search scope (Satyanarayanan, ¶ [0093], discloses the connection event database may be searched to identify connection events that may be relevant to or provide information regarding a user's current context. Further, Satyanarayanan, ¶ [0116], discloses the context attribute interface may perform one or more operations based on its determination of whether or not a scored context attribute is compatible with the mobile device. For example, the context attribute interface may remove the ; and 
providing, by executing an instruction with the at least one processor (Satyanarayanan, ¶ [0010], discloses the system may comprise a processor. The system may further comprise one or more stored sequences of instructions which, when executed by the processor), search results based on at least one of a first portion of the first information or a second portion of the second information from the server to the user via the social media interface (Satyanarayanan, ¶ [0072], discloses results of the query may be ranked based on weights associated with the search terms underlying the query. Thus, the results may identify feed information that has been ranked based on user interactions in a messaging system).  
	Satyanarayanan teaches the limitations as identified above.
	Satyanarayanan does not explicitly teach: the electronic message including a query requesting provisioning of a resource of the cloud computing system, the resource being in a catalog including at least one of operating systems, virtual machines, networking resources, or storage resources;
	in response to determining that the user is not entitled to access the resource, granting by executing an instruction with the at least one processor, the user access to the resource based on the conversation context profile, second information associated with the resource to be added to the search scope based on the granted access;
	performing, by executing an instruction with the at least one processor, a search in the catalog based on the query, the search performed on the first information and the second information in the catalog within the search scope, and the search excluding third information in the catalog that is not within the search scope;
	However, Grignon teaches:
the electronic message including a query requesting provisioning of a resource of the cloud computing system, the resource being in a catalog including at least one of operating systems, virtual machines, networking resources, or storage resources (Grignon, ¶ [0021], discloses one example of an enterprise social networking system is Chatter®, provided by salesforce.com, inc. of San Francisco, Calif. salesforce.com, inc. is a provider of social networking services, customer relationship management (CRM) services and other database management services. These various services can be provided in a cloud computing environment in the context of a multi-tenant database system. Thus, the disclosed techniques can be implemented without having to install software locally, that is, on computing devices of users interacting with services available through the cloud. While the disclosed implementations are often described with reference to Chatter®, those skilled in the art should understand that the disclosed techniques are neither limited to Chatter® nor to any other services and systems provided by salesforce.com, inc. and can be implemented in the context of various other database systems and/or social networking systems such as Facebook®, LinkedIn®, Twitter®, Google+®, Yammer® and Jive® by way of example only. Grignon, ¶ [0030], discloses one example of a workflow is the ;
in response to determining that the user is not entitled to access the resource, granting by executing an instruction with the at least one processor, the user access to the resource based on the conversation context profile (Grignon, FIG. 3, at least elements 308, 316, and 324, discloses determining that the first user does not have access to the private resource, providing information identifying the request for access to the private resource to be granted to the first user, and granting the first user access), second information associated with the resource to be added to the search scope based on the granted access (Grignon, ¶ [0030], ;
	performing, by executing an instruction with the at least one processor, a search in the catalog based on the query, the search performed on the first information and the second information in the catalog within the search scope, and the search excluding third information in the catalog that is not within the search scope (Grignon, ¶ [0119], discloses the feed item is provided to display in a first presentation of the feed associated with the private resource. The feed item may include the feed message and may be accompanied by additional data. For example, the feed item may include the author of the feed message, a timestamp of the feed message, and other metadata. What data is displayed in the feed item may depend on contextual factors, such as the identity of the user accessing the feed item and the feed in which the feed item is provided in. Hence, different presentations of the feed may be ;
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art to modify the teachings of Satyanarayanan, with the teachings of Grignon, to search for and retrieve resources via a knowledge database in a cloud computing system. Modification would have been obvious to one of ordinary skill in the art because shifting paradigm is emerging where resources and services are hosted by an outside party (or parties) and presented as a cloud service for accessing relevant data. Motivation to do so would be to make the resources more accessible with the added flexibility of the cloud computing environment. Satyanarayanan, ¶ [0005-0006], teaches organizations and enterprises typically employ many different types of software and computing technologies to meet their computing needs … Once installed, the maintenance of such software typically requires significant additional resources … Compatibility problems are compounded by frequent upgrading, which may result in different versions of the same 

Regarding claim 3, the modification of Satyanarayanan and Grignon teaches the claimed invention substantially as claimed, and Satyanarayanan further teaches wherein the first information to which the search scope is constrained pertains to the plurality of resources that the user is authorized to access in the cloud computing system (Satyanarayanan, ¶ [0060], discloses the users of user systems may differ in their respective capacities, and the capacity of a particular user system might be entirely determined by permissions (permission levels) for the current user. For example, where a salesperson is using a particular user system to interact with system, that user system has the capacities allotted to that salesperson. However, while an administrator is using that user system to interact with system, that user system has the capacities allotted to that administrator … Thus, different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level, also called authorization. Satyanarayanan, ¶ [0089], discloses Service Cloud® console provided by Salesforce.com® as a context attribute source. Satyanarayanan, ¶ [0093], discloses a connection event database (corresponding to catalog) may be searched to identify and rank physical connections based on a user's context. As previously discussed, physical interactions between one or more entities, such as a salesperson and a customer, may .  

Regarding claim 4, the modification of Satyanarayanan and Grignon teaches the claimed invention substantially as claimed, and Satyanarayanan further teaches interpreting, by executing an instruction with the at least one processor, terms within the electronic message to generate a search query (Satyanarayanan, ¶ [0071], discloses context attribute interface may further include feed post ranking engine, which may score and rank information feeds and posts made within the information feeds based on context information and information parsed from one or more modes of communication used by users. For example, feed post ranking engine may extract information from conversation threads, such as identifiers associated with entities, and use the extracted information to weight search terms which may be used to identify relevant information, such as feed posts. In this way, feed post ranking engine may score and rank information retrieved from information feeds in one or more social networks based on information parsed from a conversation thread that a user had in messaging system, which might not be associated with the social networks, and might be part of a different system entirely).  

Regarding claim 5, the modification of Satyanarayanan and Grignon teaches the claimed invention substantially as claimed, and Satyanarayanan further teaches the performing of the search is based on the search query (Satyanarayanan, ¶ [0094], discloses a context attribute interface may search the connection event database to .  

Regarding claim 6, the modification of Satyanarayanan and Grignon teaches the claimed invention substantially as claimed, and Satyanarayanan further teaches the second information pertains to resources that the user is not authorized to access in the cloud computing system (Satyanarayanan, ¶ [0060], discloses different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level, also called authorization. Satyanarayanan, ¶ [0089], discloses Service Cloud® console provided by Salesforce.com® as a context attribute source).

Regarding claim 8, Satyanarayanan teaches a physical server to interact with users in a cloud computing system (Satyanarayanan, ¶ [0053], discloses such information may be retrieved from a multi-tenant database system which may provide a customer relationship management (CRM) database. Satyanarayanan, ¶ [0067], discloses each multi-tenant database system (MTS) could include one or more logically and/or physically connected servers distributed locally or across one or more geographic locations. Satyanarayanan, ¶ [0089], discloses a user may access or modify one or more data values in a customer relationship management (CRM) database that , the physical server comprising: a social media interface to access an electronic message from a user (Satyanarayanan, ¶ [0090], discloses a user may subscribe to an online social network such as Chatter®. Chatter® may also provide the user with Chatter® Instant Messenger. In this instance, both the online social network and messaging service are provided by the same service provider, Salesforce.com®. Thus, both the online social network and messaging service may be tied to the same user account and have the ability to freely share information with each other), the electronic message including a query of the cloud computing system catalog (Satyanarayanan, ¶ [0089], discloses Service Cloud® console provided by Salesforce.com® as a context attribute source. Satyanarayanan, ¶ [0093], discloses a connection event database (corresponding to catalog) may be searched to identify and rank physical connections based on a user's context. As previously discussed, physical interactions between one or more entities, such as a salesperson and a customer, may be inferred based on various indicators, such as a physical proximity and an amount of time spent within that physical proximity. Satyanarayanan, ¶ [0072], discloses contextual view engine may provide one or more conversation threads to the parsing engine of feed post ranking engine. The parsing engine may be capable of performing one or more operations to extract text and identifiers associated with entities associated with the received conversation thread, such as the entities having the conversations or entities mentioned in the conversation … Feed post ranking engine may be communicatively coupled to feed entity index, and may be configured to query a data store included in feed entity index to identify one or ; a conversation context profile generator to: access from a database a user profile indicative of a plurality of resources that the user is authorized to access, a group profile indicative of members of a group that use the resource, and a service profile indicative of a plurality of services that the user is authorized to access (Satyanarayanan, FIG. 1, discloses a salesperson context, including sub-contexts. Satyanarayanan, ¶ [0053], discloses a user may be a salesperson who subscribes to services provided by an on-demand service provider, such as Salesforce.com®… The context attribute interface and a context data store may retrieve and store contextual information and context attributes from various different sources and integrate the contextual information into existing services that the salesperson already subscribes to. For example, the salesperson may interact with a customer, who may be part of a particular organization that is situated at a particular location. The context attribute interface and the context data store may retrieve context attributes identifying the customer's name, a product that the customer bought, and an account associated with the customer's organization. Such information may be retrieved from a multi-tenant database system which may provide a customer relationship management (CRM) database. Further, Satyanarayanan, ¶ [0094], discloses the salesperson may have installed and configured a software package for the customer), the plurality of services associated with the resource (Satyanarayanan, ¶ [0127], discloses data field may include context attribute which has been presented in response ; andHANLEY, FLIGHT & ZIMMERMAN, LLCPage 4 of 15 Attorney Docket No. C443.01determine a conversation context profile for the electronic message from the user based on overlapping attributes of the user profile, the group profile, and the service profile (Satyanarayanan, ¶ [0043], discloses a user could be a salesperson of a company, which is a tenant of the database system that provides a database service. Satyanarayanan, ¶ [0054], discloses the context attribute interface and the context data store may retrieve contextual information from other sources as well, such as a log or history file detailing the salesperson's interactions with an enterprise application, and various data objects within the enterprise application. Furthermore, the context attribute interface and the context data store may retrieve contextual information from an event database that stores connection events describing connections and interactions between the salesperson and other entities, such as the customer. Further, Satyanarayanan, ¶ [0078], discloses system may include context data store, user products and services store, and context attribute sources, which may include physical connection events, group contextual metadata, enterprise application interaction events, and external sources); and an in-context searcher to: determine a search scope based on the conversation context profile for the electronic message from the user, the conversation context profile to constrain the search scope of the query in the electronic message to at least one of first information or second information in the catalog (Satyanarayanan, ¶ [0095], discloses information associated with the connection events may be parsed to identify and extract entities relevant to the connection events. Thus, a parsing engine may be used to search the information retrieved from the connection event database, identify identifiers associated with entities mentioned in or associated with the connection events, and extract the identifiers associated with the relevant entities. For example, the connection event database may store connection events in a particular data structure that may include one or more data fields configured to store one or more types of data. Satyanarayanan, ¶ [0099], discloses context attributes may be retrieved from a connection events database, which may include data pertaining to physical connections that result from a salesperson visiting different customers at the customers' respective places of business. Each of the customers may be a part of a large organization and may have associated context attributes, such as products and services that the customers have purchased or subscribed to. The products and services for different customers may be stored in the connection events database according to different formats depending on a region or company division), the first information corresponding to the overlapping attributes (Satyanarayanan, ¶ [0132], discloses a parsing engine may search text included in a conversation thread and extract relevant information. For example, a context attribute interface may include a parsing engine that searches a chat history of a communication tool, parses the searched text, and extracts any identified entities into an intermediary data object. In one example, entities such as a user name, a product, a company, an account, or a location may be extracted if mentioned within the conversation thread); perform a search of the at least one of the first information or the second information in the catalog based on the query (Satyanarayanan, ¶ [0094], discloses a context attribute interface may search the connection event database to identify connection events that may be relevant to a user's current context), the search to be performed on the at least one of the first information or the second information in the catalog within the search scope  (Satyanarayanan, ¶ [0094], discloses a user, such as a salesperson, may be engaged in an instant message-based conversation with a customer. The context attribute interface may have parsed context attributes from the message thread, such as an identity of the salesperson, an identity of the customer, and a topic of the conversation. In this example, the conversation may be about technical support or follow up support for a particular product that the salesperson sold to the customer. The context attribute interface may query the connection event database based on identifiers associated with the salesperson, customer, and product. The query may return two connection events in which the salesperson traveled to the customer's location. A first connection event may have been generated when the salesperson went to the customer to provide the product to the customer. For example, the salesperson may have installed and configured a software package for the customer. The second connection event may have been generated based on a follow up visit to update the software package), and the search to exclude third information in the catalog that is not within the search scope (Satyanarayanan, ¶ [0093], discloses the connection event database may be searched to identify connection events that may be relevant to or provide information regarding a user's current context. Further, Satyanarayanan, ¶ [0116], discloses the context attribute interface may perform one or more operations based on its determination of ; and provide search results including at least one of a first portion of the first information or a second portion of the second information to the user (Satyanarayanan, ¶ [0072], discloses results of the query may be ranked based on weights associated with the search terms underlying the query. Thus, the results may identify feed information that has been ranked based on user interactions in a messaging system).
	Satyanarayanan teaches the limitations as identified above.
Satyanarayanan does not explicitly teach: the electronic message including a query requesting provisioning of a resource of the cloud computing system, the resource being in a catalog including at least one of operating systems, virtual machines, networking resources, or storage resources;
an entitlement manager to grant the user access to the resource based on the conversation context profile in response to determining that the user is not entitled to access the resource;
the second information associated with the resource added to the search scope based on the granted access;
	However, Grignon teaches:
the electronic message including a query requesting provisioning of a resource of the cloud computing system (Grignon, ¶ [0030], discloses one example of a workflow is the processing of a sharing request for access to a private resource in , the resource being in a catalog including at least one of operating systems, virtual machines, networking resources, or storage resources (Grignon, ¶ [0021], discloses one example of an enterprise social networking system is Chatter®, provided by salesforce.com, inc. of San Francisco, Calif. salesforce.com, inc. is a provider of social networking services, customer relationship management (CRM) services and other database management services. These various services can be provided in a cloud computing environment in the context of a multi-tenant database system. Thus, the disclosed techniques can be implemented without having to install software locally, that is, on computing devices of users interacting with services ;
an entitlement manager to grant the user access to the resource based on the conversation context profile in response to determining that the user is not entitled to access the resource (Grignon, FIG. 3, at least elements 308, 316, and 324, discloses determining that the first user does not have access to the private resource, providing information identifying the request for access to the private resource to be granted to the first user, and granting the first user access);
the second information associated with the resource added to the search scope based on the granted access (Grignon, ¶ [0030], discloses access to and viewing of conversation threads submitted to a private group feed may be restricted to only the members of the private group. Grignon, ¶ [0034], discloses various actions can be taken by a user and/or system events can occur and be identified by a server to initiate a workflow for granting access to a private resource to a user who may or may not be part of the enterprise social networking system, but who does not initially have access to the private resource. For example, when another user is viewing presentation of the private resource feed on that user's smartphone or tablet, that user can operate a publisher to cause a request for access to be generated and sent to one or more servers from the user's device. Grignon, ¶ [0062], discloses the user interface device ;
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art to modify the teachings of Satyanarayanan, with the teachings of Grignon, to search for and retrieve resources via a knowledge database in a cloud computing system. Modification would have been obvious to one of ordinary skill in the art because shifting paradigm is emerging where resources and services are hosted by an outside party (or parties) and presented as a cloud service for accessing relevant data. Motivation to do so would be to make the resources more accessible with the added flexibility of the cloud computing environment. Satyanarayanan, ¶ [0005-0006], teaches organizations and enterprises typically employ many different types of software and computing technologies to meet their computing needs … Once installed, the maintenance of such software typically requires significant additional resources … Compatibility problems are compounded by frequent upgrading, which may result in different versions of the same software being used at different computer systems in the same organization … Technological details can be abstracted from the users, who no longer have need for expertise in, or control over, the technology infrastructure “in the cloud” that supports them.

Regarding claim 10, the modification of Satyanarayanan and Grignon teaches the claimed invention substantially as claimed, and Satyanarayanan further teaches wherein the first information to which the search scope is constrained pertains to the plurality of resources that the user is authorized to access in the cloud computing system (Satyanarayanan, ¶ [0060], discloses the users of user systems may differ in their respective capacities, and the capacity of a particular user system might be entirely determined by permissions (permission levels) for the current user. For example, where a salesperson is using a particular user system to interact with system, that user system has the capacities allotted to that salesperson. However, while an administrator is using that user system to interact with system, that user system has the capacities allotted to that administrator … Thus, different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level, also called authorization. Satyanarayanan, ¶ [0089], discloses Service Cloud® console provided by Salesforce.com® as a context attribute source. Satyanarayanan, ¶ [0093], discloses a connection event database (corresponding to catalog) may be searched to identify and rank physical connections based on a user's context. As previously discussed, physical interactions between one or more entities, such as a salesperson and a customer, may be inferred based on various indicators, such as a physical proximity and an amount of time spent within that physical proximity).  

Regarding claim 11, the modification of Satyanarayanan and Grignon teaches the claimed invention substantially as claimed, and Satyanarayanan further teaches the in-context searcher is to interpret terms within the electronic message to generate a search query (Satyanarayanan, ¶ [0071], discloses context attribute interface may further include feed post ranking engine, which may score and rank information feeds and posts made within the information feeds based on context information and information parsed from one or more modes of communication used by users. For example, feed post ranking engine may extract information from conversation threads, such as identifiers associated with entities, and use the extracted information to weight search terms which may be used to identify relevant information, such as feed posts. In this way, feed post ranking engine may score and rank information retrieved from information feeds in one or more social networks based on information parsed from a conversation thread that a user had in messaging system, which might not be associated with the social networks, and might be part of a different system entirely).  

Regarding claim 12, the modification of Satyanarayanan and Grignon teaches the claimed invention substantially as claimed, and Satyanarayanan further teaches the in-context searcher is to perform the search is based on the search query (Satyanarayanan, ¶ [0094], discloses a context attribute interface may search the connection event database to identify connection events that may be relevant to a user's current context … The context attribute interface may query the connection event database based on identifiers associated with the salesperson, customer, and product. .  

Regarding claim 13, the modification of Satyanarayanan and Grignon teaches the claimed invention substantially as claimed, and Satyanarayanan further teaches the second information pertains to resources that the user is not authorized to access in the cloud computing system (Satyanarayanan, ¶ [0060], discloses different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level, also called authorization. Satyanarayanan, ¶ [0089], discloses Service Cloud® console provided by Salesforce.com® as a context attribute source).

Regarding claim 15, Satyanarayanan teaches an article of manufacture comprising computer readable instructions (Satyanarayanan, ¶ [0009], discloses the non-transitory machine-readable medium may carry one or more sequences of instructions which, when executed by one or more processors, cause the one or more processors to carry out the steps) that, when executed, cause at least one processor to at least:
 access an electronic message received at a server from a user via a social media interface (Satyanarayanan, ¶ [0070], discloses contextual view engine may have access to numerous sources of context attributes, and may incorporate relevant context attributes into a presentation of one or more conversation threads in messaging service. Further, Satyanarayanan, ¶ [0072], discloses feed post ranking engine may , the electronic message including a query of the cloud computing system catalog (Satyanarayanan, ¶ [0089], discloses Service Cloud® console provided by Salesforce.com® as a context attribute source. Satyanarayanan, ¶ [0093], discloses a connection event database (corresponding to catalog) may be searched to identify and rank physical connections based on a user's context. As previously discussed, physical interactions between one or more entities, such as a salesperson and a customer, may be inferred based on various indicators, such as a physical proximity and an amount of time spent within that physical proximity. Satyanarayanan, ¶ [0072], discloses contextual view engine may provide one or more conversation threads to the parsing engine of feed post ranking engine. The parsing engine may be capable of performing one or more operations to extract text and identifiers associated with entities associated with the received conversation thread, such as the entities having the conversations or entities mentioned in the conversation … Feed post ranking engine may be communicatively coupled to feed entity index, and may be configured to query a data store included in feed entity index to identify one or more data values based on search terms weighted by the previously described parsed information. Thus, feed post ranking engine may analyze information and terms parsed from messages and conversation threads to generate scores associated with the information);HANLEY, FLIGHT & ZIMMERMAN, LLCPage 6 of 15 Attorney Docket No. C443.01access from a database a user profile indicative of a plurality of resources that the user is authorized to access, a group profile indicative of members of a group that use the resource, and a service profile indicative of a plurality of services that the user is authorized to access (Satyanarayanan, FIG. 1, discloses a salesperson context, including sub-contexts. Satyanarayanan, ¶ [0053], discloses a user may be a salesperson who subscribes to services provided by an on-demand service provider, such as Salesforce.com®… The context attribute interface and a context data store may retrieve and store contextual information and context attributes from various different sources and integrate the contextual information into existing services that the salesperson already subscribes to. For example, the salesperson may interact with a customer, who may be part of a particular organization that is situated at a particular location. The context attribute interface and the context data store may retrieve context attributes identifying the customer's name, a product that the customer bought, and an account associated with the customer's organization. Such information may be retrieved from a multi-tenant database system which may provide a customer relationship management (CRM) database. Further, Satyanarayanan, ¶ [0094], discloses the salesperson may have installed and configured a software package for the customer), the plurality of services associated with the resource (Satyanarayanan, ¶ [0127], discloses data field may include context attribute which has been presented in response to the salesperson mentioning an online video resource associated with the product the customer needs help with. As previously discussed, the customer has asked for support for product xyz. In response to the customer's inquiry, the salesperson has recommended that the customer view a YouTube® presentation referenced in an online resource, such as a Knowledge base provided by Salesforce.com®); determine a conversation context profile for the electronic message from the user based on overlapping attributes of the user profile, the group profile and the service profile , the conversation context profile to constrain a search scope of the query in the electronic message to first information in the catalog (Satyanarayanan, ¶ [0095], discloses information associated with the connection events may be parsed to identify and extract entities relevant to the connection events. Thus, a parsing engine may be used to search the information retrieved from the connection event database, identify identifiers associated with entities mentioned in or associated with the connection events, and extract the identifiers associated with the relevant entities. For example, the connection event database may store connection events in a particular data structure that may include one or more data fields configured to store one or more types of data. Satyanarayanan, ¶ [0099], discloses context attributes may be retrieved from a connection events database, which may include data pertaining to , the first information corresponding to the overlapping attributes (Satyanarayanan, ¶ [0132], discloses a parsing engine may search text included in a conversation thread and extract relevant information. For example, a context attribute interface may include a parsing engine that searches a chat history of a communication tool, parses the searched text, and extracts any identified entities into an intermediary data object. In one example, entities such as a user name, a product, a company, an account, or a location may be extracted if mentioned within the conversation thread); perform a search in the catalog based on the query (Satyanarayanan, ¶ [0094], discloses a context attribute interface may search the connection event database to identify connection events that may be relevant to a user's current context), the search to be performed on at least one of the first information or the second information in the catalog within the search scope (Satyanarayanan, ¶ [0094], discloses a user, such as a salesperson, may be engaged in an instant message-based conversation with a customer. The context attribute interface may have parsed context attributes from the message thread, such as an identity of the salesperson, an identity of the customer, and a topic of the conversation. In this example, the conversation may be about technical support or follow up support for a particular product that the salesperson sold to the , and the search to exclude third information in the catalog that is not within the search scope (Satyanarayanan, ¶ [0093], discloses the connection event database may be searched to identify connection events that may be relevant to or provide information regarding a user's current context. Further, Satyanarayanan, ¶ [0116], discloses the context attribute interface may perform one or more operations based on its determination of whether or not a scored context attribute is compatible with the mobile device. For example, the context attribute interface may remove the incompatible context attributes from the context data store, disable them prior to sending them to the mobile device, or store them in a separate data object in the context data store); and provide search results reflecting at least one of a first portion of the first information or a second portion of the second information from the server to the user via the social media interface (Satyanarayanan, ¶ [0070], discloses contextual view engine may have access to numerous sources of context attributes, and may incorporate relevant context attributes into a presentation of one or more conversation threads in messaging service. Further, Satyanarayanan, ¶ [0072], discloses feed post ranking engine may include a parsing engine capable of .
Satyanarayanan teaches the limitations as identified above.
	Satyanarayanan does not explicitly teach: the electronic message including a query requesting provisioning of a resource of a cloud computing system, the resource being in a catalog including at least one of operating systems, virtual machines, networking resources, or storage resources;
grant the user access to the resource based on the conversation context profile in response to determining that the user is not entitled to access the resource, second information associated with the resource to be added to the search scope based on the granted access;
	However, Grignon teaches:
the electronic message including a query requesting provisioning of a resource of a cloud computing system (Grignon, ¶ [0030], discloses One example of a workflow is the processing of a sharing request for access to a private resource in an enterprise social networking system. The sharing request can be in the form of a post to a feed, where the post requests that access to the private resource be granted to a user or group of users. Examples of resources include records, groups, user profiles, and various files such as documents, knowledge articles, image files, video files, etc. Grignon, ¶ [0105], discloses an enterprise social networking system, such as Chatter®, may include one or more databases. The one or more databases may store a plurality of resources. Access to some of the resources in an enterprise social networking system may be limited, where the resource may be restricted to only users identified as , the resource being in a catalog including at least one of operating systems, virtual machines, networking resources, or storage resources (Grignon, ¶ [0021], discloses One example of an enterprise social networking system is Chatter®, provided by salesforce.com, inc. of San Francisco, Calif. salesforce.com, inc. is a provider of social networking services, customer relationship management (CRM) services and other database management services, any of which can be accessed and used in conjunction with the techniques disclosed herein in some implementations. These various services can be provided in a cloud computing environment, for example, in the context of a multi-tenant database system. Thus, the disclosed techniques can be implemented without having to install software locally, that is, on computing devices of users interacting with services available through the cloud. While the disclosed implementations are often described with reference to Chatter®, those skilled in the art should understand that the disclosed techniques are neither limited to Chatter® nor to any other services and systems provided by salesforce.com, inc. and can be implemented in the context of various other database systems and/or social networking ;
grant the user access to the resource based on the conversation context profile in response to determining that the user is not entitled to access the resource (Grignon, FIG. 3, at least elements 308, 316, and 324, discloses determining that the first user does not have access to the private resource, providing information identifying the request for access to the private resource to be granted to the first user, and granting the first user access), second information associated with the resource to be added to the search scope based on the granted access (Grignon, ¶ [0030], discloses access to and viewing of conversation threads submitted to a private group feed may be restricted to only the members of the private group. Grignon, ¶ [0034], discloses various actions can be taken by a user and/or system events can occur and be identified by a server to initiate a workflow for granting access to a private resource to a user who may or may not be part of the enterprise social networking system, but who does not initially have access to the private resource. For example, when another user is viewing presentation of the private resource feed on that user's smartphone or tablet, that user can operate a publisher to cause a request for access to be generated and sent to one or more servers from the user's device. Grignon, ¶ [0062], discloses the user interface device can be used to access data and applications hosted by system, and to perform searches on stored data, and otherwise allow a user to interact with various GUI pages that may be presented to a user);
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Regarding claim 17, the modification of Satyanarayanan and Grignon teaches the claimed invention substantially as claimed, and Satyanarayanan further teaches wherein the first information to which the search scope is constrained pertains to the plurality of resources that the user is authorized to access in the cloud computing system (Satyanarayanan, ¶ [0060], discloses the users of user systems may differ in their respective capacities, and the capacity of a particular user system corresponding to catalog) may be searched to identify and rank physical connections based on a user's context. As previously discussed, physical interactions between one or more entities, such as a salesperson and a customer, may be inferred based on various indicators, such as a physical proximity and an amount of time spent within that physical proximity).  

Regarding claim 18, the modification of Satyanarayanan and Grignon teaches the claimed invention substantially as claimed, and Satyanarayanan further teaches wherein the instructions-, when executed, cause at least one processor to interpret terms within the electronic message to generate a search query (Satyanarayanan, ¶ [0071], discloses context attribute interface may further include feed post ranking engine, which may score and rank information feeds and posts made within the information feeds based on context information and information parsed from one or more modes of communication used by users. For example, feed post ranking .  

Regarding claim 19, the modification of Satyanarayanan and Grignon teaches the claimed invention substantially as claimed, and Satyanarayanan further teaches wherein the instructions, when executed, cause the at least one processor to performing of the search is based on the search query (Satyanarayanan, ¶ [0094], discloses a context attribute interface may search the connection event database to identify connection events that may be relevant to a user's current context … The context attribute interface may query the connection event database based on identifiers associated with the salesperson, customer, and product. The query may return two connection events in which the salesperson traveled to the customer's location).  

Regarding claim 21, the modification of Satyanarayanan and Grignon teaches the claimed invention substantially as claimed, and Satyanarayanan further teaches wherein the electronic message is a first electronic message (Satyanarayanan, ¶ [0040], discloses when data such as posts or comments input from one or more users , the user is granted access to the resource based on at least one of the conversation context profile or the attribute of the resource without human involvement (Satyanarayanan, ¶ [0011], discloses user not being able to automatically identify and retrieve information related to the conversation from relevant sources using conventional techniques, and Satyanarayanan, ¶ [0130], discloses in response to an entity, such as product xyz, being mentioned in a conversation thread, context attributes may be dynamically rendered and presented in a user interface, and provide the user with user interface components that include interactive links. Satyanarayanan, ¶ [0069], discloses context attribute interface may be a specific instance of a software application that has been instantiated for a user's account as part of an on-demand service that the user subscribes to. Alternatively, context attribute interface may be a shared resource that multiple users may access. Further, Satyanarayanan, ¶ [0070], discloses contextual view engine may also be coupled to one or more context data stores, such as context data store. Thus, contextual view engine may have access to numerous sources of , and further including generating a second electronic message to provide a uniform resource locator (URL) to the user in response to granting the user access to the resource, the resource accessible at the URL (Satyanarayanan, ¶ [0115], discloses the scored context attributes may be filtered based on one or more characteristics of a client device. In some implementations, characteristics of a client device may refer to a device form factor, capability of a device interface, applications installed on the client device, or resources available to the device. The characteristics of the client device may be used to filter the scored context attributes to ensure that only context attributes that are compatible with the client device are subsequently rendered and sent to the device. For example, the client device may be a mobile device used by a user. The scored context attributes may include data objects such as images of maps .

Regarding claim 22, the modification of Satyanarayanan and Grignon teaches the claimed invention substantially as claimed, and Satyanarayanan further teaches wherein the electronic message is a first electronic message, and further including: determining whether the user has access to the resource based on the user profile (Satyanarayanan, ¶ [0111], discloses if a customer is a participant in an instant messaging conversation thread and mentions that he is having a problem with product XYZ, the parsing engine may analyze the text, determine that the term product XYZ matches an entry in a list of known entities, and extract product XYZ as a context ; 
Satyanarayanan does not explicitly teach: 
in response to determining that the user does not have access to the resource based on the user profile, generating a second electronic message informing the user of a denial of access to the resource; and obtaining a third electronic message indicating a request for access to the resource from the user, the granting of the access to the resource based on the request for access from the user.
However, Grignon teaches in response to determining that the user does not have access to the resource based on the user profile, generating a second electronic message informing the user of a denial of access to the resource (Grignon, ¶ [0033], discloses a workflow can be generated and carried out in the context of a feed and sometimes in different presentations of feeds to different users for approving or denying a request for access to a private resource. The workflow may be implemented as an automated process initiated and customized by a user, wherein ; and obtaining a third electronic message indicating a request for access to the resource from the user, the granting of the access to the resource based on the request for access from the user (Grignon, FIG. 3, at least elements 308, 316, and 324, discloses determining that the first user does not have access to the private resource, providing information identifying the request for access to the private resource to be granted to the first user, and granting the first user access. Further, Grignon, ¶ [0105], discloses an enterprise social networking system, such as Chatter®, may include one or more databases. The one or more databases may store a plurality of resources. Access to some of the resources in an enterprise social networking system may be limited, where the resource may be restricted to only users identified as having access to the resource. A moderator, owner, or some other user having a privilege to control user access may manage access to the resource. Thus, some users in an enterprise social networking system may have access to a resource while other users in the enterprise social networking system may not have access to the resource. Such resources can have the status of “private” when access to the resource and its associated feed is restricted to certain users in the enterprise social networking system).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Regarding claim 23, the modification of Satyanarayanan and Grignon teaches the claimed invention substantially as claimed, and Satyanarayanan further teaches wherein the electronic message is a first electronic message (Satyanarayanan, ¶ [0040], discloses when data such as posts or comments input from one or more users are published to an information feed for a particular user, group, object, or other construct within a social network, an e-mail notification or other type of notification (e.g., text message) may be transmitted to all users following the user, group, or object in , the user is granted access to the resource based on at least one of the conversation context profile or the attribute of the resource without human involvement (Satyanarayanan, ¶ [0011], discloses user not being able to automatically identify and retrieve information related to the conversation from relevant sources, and Satyanarayanan, ¶ [0130], discloses in response to an entity, such as product xyz, being mentioned in a conversation thread, context attributes may be dynamically rendered and presented in a user interface, and provide the user with user interface components that include interactive links. Satyanarayanan, ¶ [0069], discloses context attribute interface may be a specific instance of a software application that has been instantiated for a user's account as part of an on-demand service that the user subscribes to. Alternatively, context attribute interface may be a shared resource that multiple users may access. Further, Satyanarayanan, ¶ [0070], discloses contextual view engine may also be coupled to one or more context data stores, such as context data store. Thus, contextual view engine may have access to numerous sources of context attributes, and may incorporate relevant context attributes into a presentation of one or more conversation threads in messaging service. Satyanarayanan, ¶ [0070], discloses context data store may store retrieved context information. Thus, context data , and the entitlement manager is to generate a second electronic message to provide a uniform resource locator (URL) to the user in response to granting the user access to the resource, the resource accessible at the URL (Satyanarayanan, ¶ [0115], discloses the scored context attributes may be filtered based on one or more characteristics of a client device. In some implementations, characteristics of a client device may refer to a device form factor, capability of a device interface, applications installed on the client device, or resources available to the device. The characteristics of the client device may be used to filter the scored context attributes to ensure that only context attributes that are compatible with the client device are subsequently rendered and sent to the device. For example, the client device may be a mobile device used by a user. The scored context attributes may include data objects such as images of maps generated based on locations, or images generated based on other context attributes. The scored context attributes may also include files of different formats, such as video files, and links to other data objects or applications. Some of these types of context .

Regarding claim 24, the modification of Satyanarayanan and Grignon teaches the claimed invention substantially as claimed, and Satyanarayanan further teaches wherein the electronic message is a first electronic message (Satyanarayanan, ¶ [0111], discloses if a customer is a participant in an instant messaging conversation thread and mentions that he is having a problem with product XYZ, the parsing engine may analyze the text, determine that the term product XYZ matches an entry in a list of known entities, and extract product XYZ as a context attribute. Satyanarayanan, ¶ [0115], discloses a context attribute may include a link to a resource, such as a video, or an on-demand application. Satyanarayanan, ¶ [0116], discloses a context attribute interface may determine which scored context attributes are not compatible with the mobile device … The context attribute interface may perform one or more operations . 
Satyanarayanan does not explicitly teach: the entitlement manager is to: in response to determining the user does not have access to the resource based on the user profile, generate a second electronic message informing the user of a denial of access to the resource; and obtain a third electronic message indicating a request for access to the resource from the user, the granting of the access to the resource based on the request for access from the user.
However, Grignon teaches the entitlement manager is to: in response to determining the user does not have access to the resource based on the user profile, generate a second electronic message informing the user of a denial of access to the resource (Grignon, ¶ [0033], discloses a workflow can be generated and carried out in the context of a feed and sometimes in different presentations of feeds to different users for approving or denying a request for access to a private resource. The workflow may be implemented as an automated process initiated and customized by a user, wherein customized processing stages are defined but execution of the process is otherwise automated. Further, Grignon, ¶ [0120], discloses a status may be presented with the @mention for the User At R111, where the status indicates a current status of approving access to the User At R111. In other words, the status can indicate the current stage of the workflow for approving or denying access to the User At R111); and obtain a third electronic message indicating a request for access to the resource from the user, the granting of the access to the resource based on the request for access from the user (Grignon, FIG. 3, at least elements 308, 316, and 324, discloses determining that the first user does not have access to the private resource, providing information identifying the request for access to the private resource to be granted to the first user, and granting the first user access. Further, Grignon, ¶ [0105], discloses an enterprise social networking system, such as Chatter®, may include one or more databases. The one or more databases may store a plurality of resources. Access to some of the resources in an enterprise social networking system may be limited, where the resource may be restricted to only users identified as having access to the resource. A moderator, owner, or some other user having a privilege to control user access may manage access to the resource. Thus, some users in an enterprise social networking system may have access to an resource while other users in the enterprise social networking system may not have access to the resource. Such resources can have the status of “private” when access to the resource and its associated feed is restricted to certain users in the enterprise social networking system).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art to modify the teachings of Satyanarayanan, with the teachings of Grignon, to attempt to access particular types of resources. Modification would have been obvious to one of ordinary skill in the art because shifting paradigm is emerging where resources and services are hosted by an outside party (or parties) and presented as, for instance, a 

Regarding claim 25, the modification of Satyanarayanan and Grignon teaches the claimed invention substantially as claimed, and Satyanarayanan further teaches wherein the electronic message is a first electronic message (Satyanarayanan, ¶ [0040], discloses when data such as posts or comments input from one or more users are published to an information feed for a particular user, group, object, or other construct within a social network, an e-mail notification or other type of notification (e.g., text message) may be transmitted to all users following the user, group, or object in addition to the posting of the published data as a feed item in one or more feeds, such as a news feed or a record feed. In some social networks, the occurrence of such a notification is limited to the first instance of a published input, which may form part of a larger conversation. For instance, a notification may be transmitted for an initial post, but neither for comments on the post nor for follow-up posts related to the initial post. In , the user is granted access to the resource based on at least one of the conversation context profile or the attribute of the resource without human involvement (Satyanarayanan, ¶ [0011], discloses user not being able to automatically identify and retrieve information related to the conversation from relevant sources, and Satyanarayanan, ¶ [0130], discloses in response to an entity, such as product xyz, being mentioned in a conversation thread, context attributes may be dynamically rendered and presented in a user interface, and provide the user with user interface components that include interactive links. Satyanarayanan, ¶ [0069], discloses context attribute interface may be a specific instance of a software application that has been instantiated for a user's account as part of an on-demand service that the user subscribes to. Alternatively, context attribute interface may be a shared resource that multiple users may access. Further, Satyanarayanan, ¶ [0070], discloses contextual view engine may also be coupled to one or more context data stores, such as context data store. Thus, contextual view engine may have access to numerous sources of context attributes, and may incorporate relevant context attributes into a presentation of one or more conversation threads in messaging service. Satyanarayanan, ¶ [0070], discloses context data store may store retrieved context information. Thus, context data store may include one or more storage volumes that store context attributes associated with one or more users. Context data store may be accessible by several users and may provide a centralized repository for context information for several users. Alternatively, context data store may be specific to a particular user and provided as part of an on-demand service that the user subscribes to. As discussed in greater detail , and the instructions, when executed, cause the at least one processor to generate a second electronic message to provide a uniform resource locator (URL) to the user in response to granting the user access to the resource, the resource accessible at the URL (Satyanarayanan, ¶ [0115], discloses the scored context attributes may be filtered based on one or more characteristics of a client device. In some implementations, characteristics of a client device may refer to a device form factor, capability of a device interface, applications installed on the client device, or resources available to the device. The characteristics of the client device may be used to filter the scored context attributes to ensure that only context attributes that are compatible with the client device are subsequently rendered and sent to the device. For example, the client device may be a mobile device used by a user. The scored context attributes may include data objects such as images of maps generated based on locations, or images generated based on other context attributes. The scored context attributes may also include files of different formats, such as video files, and links to other data objects or applications. Some of these types of context attributes might not be compatible with the mobile device. This may be because the mobile device might not have access to sufficient hardware or software resources to properly display or provide functionality for a context attribute. For example, a context attribute may include a link to a resource, such as a video, or an on-demand application. The mobile device might not .

Regarding claim 26, the modification of Satyanarayanan and Grignon teaches the claimed invention substantially as claimed, and Satyanarayanan further teaches wherein the electronic message is a first electronic message  (Satyanarayanan, ¶ [0111], discloses if a customer is a participant in an instant messaging conversation thread and mentions that he is having a problem with product XYZ, the parsing engine may analyze the text, determine that the term product XYZ matches an entry in a list of known entities, and extract product XYZ as a context attribute. Satyanarayanan, ¶ [0115], discloses a context attribute may include a link to a resource, such as a video, or an on-demand application. Satyanarayanan, ¶ [0116], discloses a context attribute interface may determine which scored context attributes are not compatible with the mobile device … The context attribute interface may perform one or more operations based on its determination of whether or not a scored context attribute is compatible with the mobile device. For example, the context attribute interface may remove the incompatible context attributes from the context data store, disable them prior to .
Satyanarayanan does not explicitly teach: 
the instructions, when executed, cause the at least one processor to: in response to determining the user does not have access to the resource based on the user profile, generate a second electronic message informing the user of a denial of access to the resource; and obtain a third electronic message indicating a request for access to the resource from the user, the granting of the access to the resource based on the request for access from the user.
However, Grignon teaches the instructions, when executed, cause the at least one processor to: in response to determining the user does not have access to the resource based on the user profile, generate a second electronic message informing the user of a denial of access to the resource (Grignon, ¶ [0033], discloses a workflow can be generated and carried out in the context of a feed and sometimes in different presentations of feeds to different users for approving or denying a request for access to a private resource. The workflow may be implemented as an automated process initiated and customized by a user, wherein customized processing stages are defined but execution of the process is otherwise automated. Further, Grignon, ¶ [0120], discloses a status may be presented with the @mention for the User At R111, where the status indicates a current status of approving access to the User At R111. In other words, the status can indicate the current stage of the workflow for approving or denying access to the User At R111); and obtain a third electronic message indicating a request for access to the resource from the user, the granting of the access to the resource based on the request for access from the user (Grignon, FIG. 3, at least elements 308, 316, and 324, discloses determining that the first user does not have access to the private resource, providing information identifying the request for access to the private resource to be granted to the first user, and granting the first user access. Further, Grignon, ¶ [0105], discloses an enterprise social networking system, such as Chatter®, may include one or more databases. The one or more databases may store a plurality of resources. Access to some of the resources in an enterprise social networking system may be limited, where the resource may be restricted to only users identified as having access to the resource. A moderator, owner, or some other user having a privilege to control user access may manage access to the resource. Thus, some users in an enterprise social networking system may have access to a resource while other users in the enterprise social networking system may not have access to the resource. Such resources can have the status of “private” when access to the resource and its associated feed is restricted to certain users in the enterprise social networking system).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art to modify the teachings of Satyanarayanan, with the teachings of Grignon, to attempt to access particular types of resources. Modification would have been obvious to one of ordinary skill in the art because shifting paradigm is emerging where resources and services are hosted by an outside party (or parties) and presented as, for instance, a cloud service for accessing relevant data. Motivation to do so would be to make the 



Examiner Remarks
Between claims 19 and 21, there exists the sentence “Please add the following new claims:”. The examiner reminds applicant to remove this sentence when filing future claims. Appropriate action is required


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        1/26/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162